Citation Nr: 1633277	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for frequent urination, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left arm twitching, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malignant melanoma, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.

4.  Entitlement to a rating in excess of 20 percent for fatigue with flu-like symptoms, chills, weight loss, musculoskeletal pain in the chest and arms, headaches and night sweats.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1990 to December 1993, including in the Southwest Asia theater of operations during the Persian Gulf War.  Prior to this period of active duty, he served in the U.S. Army Reserve, including on active duty for training from June 1988 to August 1988.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of August 2009, November 2013 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.    

During the course of this appeal, the RO reopened the claims for service connection for frequent urination, left arm twitching and malignant melanoma.  The Board acknowledges this action, but is required by law to make its own threshold determination as to of whether new and material evidence has been received to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

The Veteran also initially appealed the RO's August 2009 denial of service connection for night sweats.  However, by Decision Review Officer decision dated November 2011, the RO granted that claim on a secondary basis, recharacterizing the service-connected symptoms of an undiagnosed illness to include night sweats. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claims of entitlement to service connection for frequent urination, entitlement to service connection for left arm twitching, and entitlement to a rating in excess of 20 percent for fatigue with flu-like symptoms, chills, weight loss, musculoskeletal pain in the chest and arms, headaches and night sweats are addressed in the REMAND portion of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied a claim for service connection for frequent urination, including as secondary to an undiagnosed illness.

2.  The Veteran appealed the October 1997 rating decision, but subsequently withdrew his appeal, resulting in the Board dismissing it in a decision issued in October 2005.  

3.  The evidence received since October 1997 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for frequent urination, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.

4.  In an October 2005 decision, which the Veteran did not appeal, the Board denied a claim for service connection for left arm twitching, including as secondary to an undiagnosed illness and ionizing radiation exposure.

5.  The evidence received since October 2005 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for left arm twitching, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.

6.  In a September 2004 rating decision, which the Veteran did not appeal, the RO denied reopening a claim for service connection for malignant melanoma, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.

7.  The evidence received since September 2004 is neither cumulative nor redundant of the evidence previously of record but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for malignant melanoma, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, in which the RO denied a claim for service connection for frequent urination, including as secondary to an undiagnosed illness, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for frequent urination, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The October 2005 decision, in which the Board denied a claim for service connection for left arm twitching, including as secondary to an undiagnosed illness and ionizing radiation exposure, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for left arm twitching, including as secondary to an undiagnosed illness and ionizing radiation exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The September 2004 rating decision, in which the RO denied reopening a claim for service connection for malignant melanoma, including as secondary to an undiagnosed illness and ionizing radiation exposure, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for malignant melanoma, including as secondary to an undiagnosed illness and/or ionizing radiation exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, with regard to the claims for service connection for frequent urination and left arm twitching, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition on the finality question, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

With regard to the claim for service connection for malignant melanoma, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal was inadequate.  No further notification or assistance is thus necessary.   

Analysis

The Veteran seeks service connection for frequent urination, left arm twitching and malignant melanoma on the basis that these conditions developed secondary to his service in the Persian Gulf.  The Veteran asserts that during    this time period he took anti-nerve pills and was exposed to nerve agents and ionizing radiation, the latter secondary to depleted uranium.

To prevail on a claim for service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to claims for service connection based on service in the Persian Gulf, VA may compensate a veteran for objective indications of a qualifying chronic disability, including one resulting from an undiagnosed or medical unexplained chronic multisymptom illness, which cannot be attributed to a known clinical diagnosis and became manifest during service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree no later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

With regard to claims for service connection based on ionizing radiation exposure, certain diseases, including skin cancer, are to be service connected if they become manifest in what qualifies as a radiation-exposed veteran.  38 C.F.R. § 3.309(d). 

Frequent Urination

The RO previously denied the Veteran's claim for service connection for frequent urination, including as secondary to an undiagnosed illness, in September 1995 and October 1997 rating decisions.  In deciding this claim in October 1997, the RO considered the Veteran's service treatment records, which include no urination complaints, and post-service treatment records and VA examination reports, which include one complaint of frequent urination.  The RO denied the claim on the basis that there was no independent verification of a urinary system problem. 

The Veteran appealed the October 1997 rating decision, but during a hearing held before a Decision Review Officer in August 1998, withdrew his appeal on this claim.  Consequently, the Board dismissed the claim in a decision issued in October 2005.  The October 1997 rating decision is thus final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen this claim by written statement received in October 2008.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's October 1997 rating decision includes post-service treatment records, VA examination reports, the Veteran's and his representative's written statements, and various articles.  This evidence is new, neither cumulative nor redundant of the evidence previously of record. 

This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the treatment records and VA examination reports include independent verification of the Veteran's reports of urinary frequency in the form of doctors' and examiners' findings and diagnoses of the condition.  The absence of such evidence formed the sole basis of the RO's previous denial of the claim for frequent urination.  

Given that the record now includes evidence objectively confirming the Veteran's reports of frequent urination, the Board may reopen this claim on the basis that new and material evidence has been received.  It may not decide this claim on its merits, however, because, as explained below in the REMAND section of this decision, further development is first needed.  

Left Arm Twitching

The RO previously denied the Veteran's claim for service connection for left arm twitching in rating decisions dated September 1995 and October 1997.  The Veteran appealed the latter denial and, in October 2005, the Board too denied the claim, including as secondary to an undiagnosed illness and ionizing radiation exposure.  

In deciding this claim, the Board considered: (1) the Veteran's service personnel records, which confirm he took nerve agent pills and received vaccinations; (2) his service treatment records, which include no left arm twitching complaints and normal clinical upper extremity and neurological evaluations; (3) post-service treatment records, which include complaints but no objective finding of left arm twitching; (4) VA examination reports, which include diagnoses of involuntary pronation and supination of the left arm and atypical muscle spasm of unknown etiology (discounted as the diagnosing examiners either indicated that there was no evidence of twitching, or did not conduct a physical evaluation or any tests), an examiner's characterization of the reported twitching as a questionable manifestation of an anxiety reaction, a diagnosis of carpal tunnel syndrome, and a finding that the Veteran's mycoplasmal infection is at least as likely as not responsible for many of the symptoms the Veteran reported (discounted because this examiner noted no abnormalities of the left arm); (5) a June 1997 test showing that the Veteran had mycoplasma incognitus (MI); (6) 1998 information from G.N., Ph.D, who testified before the United States House of Representatives and published scientific papers on Gulf War Illness in War and Health and opined that MI remains a reasonable explanation for the myriad of symptoms associated with Gulf War Illness; (7) a July 2000 independent medical opinion indicating that the Veteran's claimed conditions (which he did not confirm, not having conducted a physical evaluation) could be due to Mycoplasm infection; (8) various articles discussing Gulf War illness and exposure to depleted uranium; and (9) the Veteran's written statements and hearing testimony.  

The Board denied the claim on the following bases: (1) There are no objective indications of left arm twitching; (2) Left arm twitching is unrelated to the veteran's active service (no medical professional found the Veteran's reported left arm twitching at least as likely as not related to service); and (3) The reported left arm twitching has been attributed to carpal tunnel syndrome and questionably to anxiety reaction, known diagnosed illnesses.  

The Veteran did not appeal the Board's October 2005 decision.  It is thus final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  The Veteran attempted to reopen this claim by written statement received in August 2008.  

The pertinent evidence that has been associated with the claims file since the Board's October 2005 decision includes additional articles on depleted uranium and Gulf War illness, post-service treatment records, VA examination reports, and the Veteran's and his representative's written statements.  With the exception of some of the written statements, which reiterate prior assertions, this evidence is new, neither cumulative nor redundant of the evidence previously of record. 

This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the treatment records include objective confirmation of left arm twitching, evidence not previously of record.  During treatment visits, providers characterized the twitching as simple partial seizures.  As the absence of this type of evidence was one basis of the Board's previous denial, the Board may reopen this claim based thereon.  It may not decide this claim on its merits, however, because, as explained below in the REMAND section of this decision, further development is needed.  

Malignant Melanoma

The RO previously denied the Veteran's claim for service connection for malignant melanoma, including as secondary to an undiagnosed illness and ionizing radiation exposure in March 1998 and September 2004 rating decisions.  In deciding this claim in September 2004, the RO considered: (1) the Veteran's service personnel and treatment records, which include no skin cancer diagnosis or findings of excessive sun exposure (blistering sunburns) or radiation exposure, but show service in the Persian Gulf; (2) a July 1997 letter from the Secretary of Defense warning the Veteran that, in March 1991, his unit was in an area in the Persian Gulf where nerve agents were released into the air, causing possible exposure; (3) post-service treatment records, which establish the Veteran's regular use of tanning beds (owns a tanning salon) and show multiple melanoma diagnoses, the first in 1997; (4) the Veteran's hearing testimony, which includes a claim that the melanoma developed secondary to in-service sun exposure; (6) his written statements, testimony and reported medical histories, which include allegations that the melanoma developed secondary to ionizing radiation caused by his exposure to depleted uranium; (7) various articles, including some discussing depleted uranium rounds and the chemicals used in the Persian Gulf during the war, and others confirming an increased risk of skin cancer secondary to ionizing radiation, but not of the level seen with depleted uranium; (8) an August 1998 letter from G.N., Ph.D, discussing his research on MI, which the Veteran had on testing, found in some Persian Gulf War veterans; (9) VA examination reports, including one dated in May 2004, during which the examiner related the melanomas to in-service ionizing radiation exposure, another dated in June 2004, during which the examiner considered all risk factors and ruled out a relationship between the melanomas and alleged in-service sun exposure; and (10) a September 2004 opinion of a representative of Deployment Health, which conducts research on depleted uranium, finding that, although the Veteran is likely level III with regard to depleted uranium exposure (it is found in the soil), there is no association between depleted uranium and melanoma.  

The RO denied the claim on three bases: (1) The melanoma is not related to service; (2) It represents a known diagnosed illness and thus may not be presumptively service connected due to an undiagnosed illness; and (3) Although a VA examiner linked it to ionizing radiation exposure, there is no evidence establishing that the Veteran was exposed to ionizing radiation of the degree that would cause untoward health effects.  

The RO notified the Veteran of his appellate rights with regard to the decision, but he did not appeal it.  In addition, VA received no new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  The September 2004 rating decision is thus final. 38 U.S.C. A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen this claim by written statement received in August 2008.  The pertinent evidence that has been associated with the claims file since the RO's September 2004 rating decision includes additional articles on depleted uranium and Gulf War illness, post-service treatment records, VA examination reports, and the Veteran's and his representative's written statements.  With the exception of some of the written statements, which reiterate prior assertions, this evidence is new, neither cumulative nor redundant of the evidence previously of record. 

This evidence is not, however, material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate this claim.  Specifically, the treatment records show that the Veteran continues to tan and has developed other melanomas.  The VA examinations refer to other medical conditions, not melanoma.  The articles discuss depleted uranium, but confirm its radioactivity is low and is not considered a serious external radiation hazard or cancer risk.  None of this new evidence relates the Veteran's melanoma to service, including any exposure to depleted uranium, or establishes that the Veteran was exposed to ionizing radiation of a greater level than is shown in depleted uranium.  As such, this claim may not be reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for frequent urination, including as secondary to an undiagnosed illness and/or ionizing radiation exposure, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for left arm twitching, including as secondary to an undiagnosed illness and/or ionizing radiation exposure, is reopened.

New and material evidence not having been received, the claim of entitlement to service connection for malignant melanoma, including as secondary to an undiagnosed illness and/or ionizing radiation exposure, is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for frequent urination, entitlement to service connection for left arm twitching, and entitlement to a rating in excess of 20 percent for fatigue with flu-like symptoms, chills, weight loss, musculoskeletal pain in the chest and arms, headaches and night sweats, but additional action is needed before the Board proceeds.

First, the RO assisted the Veteran in the development of his claims for service connection for frequent urination and an increased rating for fatigue with flu-like symptoms, chills, weight loss, musculoskeletal pain in the chest and arms, headaches and night sweats, including by affording him VA examinations.  However, the reports of these examinations are inadequate to decide these claims.  

During VA examinations conducted in September 1997, October 1998, October 2000, April 2001 and March 2009 and a consultation with a urologist in December 2002, the Veteran reported urinary frequency.  Medical professionals objectively confirmed this condition, but most did not discuss the etiology thereof.  During one examination, the Veteran reported that a urologist had linked his urinary frequency to a psychological condition.  One urologist found the condition commensurate with the Veteran's excessive fluid intake.  A VA examiner considered all of the Veteran's reported Persian Gulf symptoms collectively and found that they, including the frequent urination, could be part of a Gulf War illness.  Another discussed the reported symptoms, including the frequent urination, in relation to the Veteran's MI, shown on testing in 1997.  To date, no examiner has focused solely on the frequent urination and reconciled the conflicting opinions of record.  

Similarly, since 1995, the Veteran has been complaining of left arm twitching, but no medical professional objectively confirmed such twitching until 2009.  Since then, providers have characterized the twitching as simple partial seizures, but have not diagnosed a seizure disorder and have indicated that the seizures are of unknown etiology.  Although the Veteran has undergone VA examinations since 2009, the examiners found no twitching, rather than discussing the probability of the seizures, diagnosed during treatment visits and thus considered present, being related to the Veteran's service.   

In addition, the Veteran is claiming that his headaches, now considered part of his Gulf War illness, should be separately service connected and, due to their worsening, rated higher than 20 percent disabling.  Further medical opinion is needed in this regard.  In July 2015, when he underwent a VA examination of this illness, the examiner noted very few symptoms, including fatigue and associated headaches (rating schedule considers latter a symptom of chronic fatigue syndrome).  However, the examiner provided an opinion ruling out a relationship between the headaches and the Gulf War illness and noted that the Veteran's cluster headaches recently manifested.  Indeed treatment records relate the headaches to the Veteran's ephedrine abuse.  

Accordingly, these claims are REMANDED for the following action:

1.  With any needed assistance from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the issues remaining on appeal.

2.  Afford the Veteran a VA examination by a clinician who specializes in, or has experience with, Gulf War illness.  Advise the examiner to perform all necessary diagnostic testing and then to please address the following: 

a.  Record in detail the Veteran's history of frequent urination, left arm twitching, headaches, anxiety and ephedrine use.  

b.  Review the Veteran's post-service treatment records dated since 2004, which objectively confirm frequent urination, relate it to fluid intake, also confirm simple motor seizures in the left arm of unknown etiology and discuss left arm twitching in conjunction with anxiety and carpal tunnel syndrome, confirm headaches and relate those to chronic fatigue and/or ephedrine abuse, and VA examination reports, which discuss these conditions in relation to the Veteran's psychological state and service in the Persian Gulf.

c.  Indicate whether there is a known diagnosis for the Veteran's frequent urination and/or left arm twitching or rather represents the manifestation of an undiagnosed illness.  (Whether the Veteran exhibits these symptoms on examination is irrelevant given that he exhibited them during the course of this appeal and are thus considered present.)

d.  If, instead of an undiagnosed illness, there is a known clinical diagnosis, offer an opinion as to whether the frequent urination and/or left arm twitching is(are) at least as likely as not (50% probability) related to or aggravated by the Veteran's active service.

e.  Indicate whether the Veteran's headaches, however classified, represent a symptom of his Gulf War illness, or whether they are separate therefrom.

f.  If found to be separate from the Gulf War illness, offer an opinion as to whether they are at least as likely as not (50% probability) otherwise related to the Veteran's active service.

g.  List all current symptoms of the Veteran's currently service-connected Gulf War illness, including, if appropriate, fatigue, flu-like symptoms, chills, weight loss, musculoskeletal pain in the chest and arms, headaches and night sweats.

h.  Specifically indicate whether the Veteran's headaches have been prostrating, and if, so severity thereof.  

i.  Provide rationale, with references to the record, for each opinion expressed. 

m.  If an opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

3.  Ensure the examination report complies with the instructions noted above and, if it does not, return it to the examiner for correction.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


